DETAILED ACTION
 	Claims 1-26 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 14 is objected to because of the following informalities:  The claim recites “the at least one regional processor”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-13 are directed to at least one exchange processor in communication with a computer system, and  method claims 14-26 are directed to a series of steps. Thus the claims are directed to a machine and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite transmitting market data, including receiving, transmitting, processing, and querying steps.  
The limitations of receiving, transmitting, processing, and querying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving market data; transmitting the market data; receiving the market data at the master processor; processing the market data using a normalization process to generate an intra-day file and an archival file; transmitting the intra-day file and the archival file; receiving the intra-day file and the archival file; querying one or more of the intra-day file and the archival file to locate matching information in response to a query; and transmitting the matching information.
That is, other than reciting at least one exchange processor in communication with the exchange computer system, a master processor in communication with the at least one exchange processor, at least one regional processor, and a customer computer system, the claim limitations merely cover commercial interactions, including marketing activities or behaviors and business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include at least one exchange processor in communication with the exchange computer system, a master processor in communication with the at least one exchange processor, at least one regional processor, and a customer computer system. The at least one exchange processor in communication with the exchange computer system, a master processor in communication with the at least one exchange processor, at least one regional processor, and a customer computer system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one exchange processor in communication with the exchange computer system, a master processor in communication with the at least one exchange processor, at least one regional processor, and a customer computer system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-5 recite additional storing, performing, transmitting steps. Claims 6 and 7 further describe the intra-day file and the archival file. Claims 8 and 9 recite additional performing and generating steps. Claim 10 further describes the normalization process. Claims 11-13 recite additional replaying and returning steps. Similarly, dependent claims 15-26 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, at least one exchange processor in communication with the exchange computer system, a master processor in communication with the at least one exchange processor, at least one regional processor, and a customer computer system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0019 of the specification, “The master processor 12 and the regional processors 16a-16b could be implemented using a wide variety of computer hardware, such as individual servers, groups of servers (server farms), could computing platforms, or other suitable computing devices, running suitable operating systems (e.g., LINUX, UNIX, etc.). The customer computers 22a-22b could be any suitable computing system capable of accessing the regional processors 16a-16b, such as personal computers, tablet computers, smart phones, etc. The exchange processors 24a-24c are customized processors that are in communication with one or more exchange data systems (and, optionally, located at the same physical location as such data systems) and which include customized software and hardware components for rapidly (e.g., in real time) aggregating market data from the one or more exchanges and transmitting such information to the master processor 12 for normalization by the master processor. Although specific processors are shown in FIG. 1, it is to be understood that other configurations are possible. For example, the functions of the master processor 12, the regional processors 16a-16b, and the exchange processors 24a-24c could be combined into one or more hardware devices/platforms, if desired.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons et al (US 20080243675 A1).
As per claim 1, Parsons et al disclose an improved database management system (i.e., a new market data platform architecture, an embodiment of which is shown in FIG. 6, ¶ 0056), comprising: 
at least one exchange processor in communication with a computer system of an exchange, the at least one exchange processor receiving market data from the computer system and processing the market data (i.e., Feed handlers, which can also be referred to as feed producers, receive the real-time data stream, either compressed from the feed compressor 602 as shown in FIG. 6 or uncompressed from a feed source, and converts that compressed or uncompressed stream from a source-specific format (e.g., an NYSE format) to a format that is common throughout the market data platform 600, ¶ 0061); 
a master processor in communication with the at least one exchange processor, the master processor receiving the market data and processing the market data using a normalization process (i.e., Feed handlers, which can also be referred to as feed producers, receive the real-time data stream, either compressed from the feed compressor 602 as shown in FIG. 6 or uncompressed from a feed source, and converts that compressed or uncompressed stream from a source-specific format (e.g., an NYSE format) to a format that is common throughout the market data platform 600. This conversion process can be referred to as "normalization", ¶ 0061.) to generate an intra-day file and an archival file (i.e., Last Value Cache (LVC) servers maintain a database of financial instrument records whose functionality can be implemented in a FAM pipeline. Each record represents the current state of that financial instrument in the market place. These records are updated in real-time via a stream of update messages received from the feed handlers, ¶ 0062. A time series database is a database that maintains a record for each trade or quote event that occurs for a set of financial instruments. This information may be retrieved upon request and returned in an event-by-event view, ¶ 0066); and 
at least one regional processor in communication with the master processor, the at least one regional processor receiving the intra-day file and the archival file from the master processor (i.e., An "order book server" is similar to a LVC in that the order book server maintains a database in memory (e.g., in memory device 404 on board 400) of financial instrument records, and keeps that database up to date in real-time via update messages received from the feed handlers. For each record, the order book server preferably maintains a sorted list of the bids and offers associated with all outstanding orders for that instrument, ¶ 0071. Preferably, the LVC updater is configured to balance the distribution of records and message fields across the plurality of different update engines so that a high throughput is maintained. In an exemplary embodiment, each update engine is configured to be responsible for updating a subset of the record fields (either regional or composite), with multiple engines operating in parallel with each other, ¶ 0132), 
receiving a request for information from a customer computer system (i.e., With a platform 600, a user such as a trader at a work station 104 (or even a customer-supplied application software program 150 that accesses the platform via an application programming interface (API), can obtain a variety of information on the financial markets with less latency than would be expected from a conventional system, ¶ 0162), 
querying one of the intra-day file and the archival file to locate matching information in response to the request for information (i.e., Rule-based calculation engines are engines that allow a user to create his/her own synthetic records whose field values are derived from calculations performed against information obtained from the LVC, information extracted from a stream of update messages generated from the LVC, or from alternate sources, ¶ 0063. Thereafter, FAM 806 is preferably configured to perform message query filtering. Message query filters allow for certain messages to be excluded from the message flow. Such filters are preferably parameterized in FAM 806 such that filtering criteria based on the field values, ¶ 0105), and 
transmitting the matching information to the customer computer system (i.e., An indication is then delivered via a variety of means to consuming applications or end users that wish to be notified upon the occurrence of the alert.).
As per claim 2, Parsons et al disclose the at least one exchange processor includes a ring buffer and a database, the at least one exchange processor storing the market data in at least one of the ring buffer and the database prior to transmitting the market data to the master processor (i.e., Individual data packets are processed at the kernel level and copied directly into a ring buffer at 1804, thus avoiding subsequent data copies and kernel to user mode transitions incurred when accessing the protocol stack via the user mode interface. The ring buffers employed by the Upject Driver are shared memory ring buffers that are mapped into both kernel and user address spaces supported by the Operating System at 1805. The boundary between kernel mode operations and user mode operations is shown at 1806, ¶¶ 0142-0143).
As per claim 3, Parsons et al disclose the at least one exchange processor and the master processor perform an in-memory synchronization processes to synchronize information shared by the at least one exchange processor and the master processor (i.e., FIG. 10 depicts another exemplary FAM pipeline for carrying out multiple data processing tasks. FAM 1002 takes in a stream of fixed format messages and parses those messages into their constituent data fields. The output of FAM 1002 can be provided to FAM 1004 and FAM 1018. FAM 1018 serves as a message synchronization buffer, ¶ 0108).
As per claim 4, Parsons et al disclose the master processor stores the intra-day file and the archival file in a master database (i.e., An "order book server" is similar to a LVC in that the order book server maintains a database in memory (e.g., in memory device 404 on board 400) of financial instrument records, and keeps that database up to date in real-time via update messages received from the feed handlers, ¶ 0071).
As per claim 5, Parsons et al disclose the master processor transmits historical data and incremental data to the at least one regional processor, the at least one regional processor storing the historical data and the incremental data in at least one regional database (i.e., Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities, ¶ 0060).
As per claim 6, Parsons et al disclose the intra-day file includes a plurality of time chunks, each of the time chunks including market data corresponding to a plurality of financial products at different times (i.e., A time series database is a database that maintains a record for each trade or quote event that occurs for a set of financial instruments. This information may be retrieved upon request and returned in an event-by-event view. Alternative views are available wherein events are "rolled up" by time intervals and summarized for each interval, ¶ 0066).
As per claim 7, Parsons et al disclose the archival file includes a plurality of product fields, each of the product fields including market data corresponding to a single financial product (i.e., The price summary Last Value Cache update/retrieve/normalize (LVC) operation operates to maintain a cache of financial instrument records whose fields are updated in real-time with information, ¶ 0095).
As per claim 8, Parsons et al disclose the master processor performs a defragmentation process on the intra-day file to create the archival file, the defragmentation process gathering the market data for the single financial product, sorting the market data in time sequence, and storing the market data for the single financial product in one of the plurality of product fields (i.e., The price summary Last Value Cache update/retrieve/normalize (LVC) operation operates to maintain a cache of financial instrument records whose fields are updated in real-time with information contained in streaming messages received from a message parsing module, and to enhance or filter the messages received from a message parsing module before passing them on to subsequent processing modules, ¶ 0095).
As per claim 9, Parsons et al disclose the normalization process generates an intra-day streaming data file from the market data, the intra-day streaming data file including an exchange identifier field and a plurality of objects associated with the exchange identifier field (i.e., the symbol mapping FAM also computes a global exchange identifier (GEID) that maps the exchange code and country code fields in the exchange message to an integer in the range 0 to G-1, as shown in FIG. 14. Similar to the symbol field for financial instruments, the exchange code and country code fields uniquely identify the source of the exchange message, ¶ 0123).
As per claim 10, Parsons et al disclose the normalization process generates an incremental data file and a snapshot data file, the snapshot data file indexed by the incremental data file (i.e., With financial instrument symbol mapping, a common identifying string for a financial instrument (typically referred to as the "symbol") is mapped into a direct record key number that can be used by modules such as caching modules (LVC, OBC, GVC) to directly address the cache record associated with that financial instrument. The record key number may also be used by software to directly address a separate record corresponding to that instrument that is kept in a storage, preferably separate from board 400. An exemplary embodiment of a FAM configured to perform symbol mapping is described hereinafter with respect to FIGS. 12-14. With record ID mapping, a generic identifying string for a record is mapped into a direct record key number that can be used by a caching module, ¶¶ 0093-0094).
As per claim 11, Parsons et al disclose the at least one regional processor replays the incremental data file until a time requested by a customer is located (i.e., The type of update performed for an individual field in a record will be defined by a programmable data dictionary, and may consist of moving the data field from the message to the record, updating the record field by accumulating the data field over a series of messages defined within a time-bounded window, ¶ 0097).
As per claim 12, Parsons et al disclose the at least one regional processor returns snapshot data from the snapshot data file when the time requested by the customer is located in the incremental data file (i.e., The type of update performed for an individual field in a record will be defined by a programmable data dictionary as described above, and may consist of moving the data field from the message to the record, updating the record field by accumulating the data field over a series of messages defined within a time-bounded window, updating the record field only if certain conditions as defined by a set of programmable rules are true, ¶ 0095).
As per claim 13, Parsons et al disclose the at least one regional processor returns the matching information to the customer computer system in one or more of a top-of-book or a depth-of-book format (i.e., There are a variety of different "views", including but not limited to: a "top slice" of the book that returns orders whose prices are considered to be within a specified number of price points of the best price available in the market (the best price being considered to be the "top" of the book); a price aggregate view where orders at the same price point are aggregated together to create entries that are indicative of the total number of orders available at each price point; and an ordinary view with specific trading venues (which are the source of orders) excluded, ¶ 0071).
Claims 14-26 are rejected based upon the same rationale as the rejection of claims 1-13, respectively, since they are the method claims corresponding to the system claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses data normalization and management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 19, 2022